Citation Nr: 1547024	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine associated with multilevel discogenic disease with evidence of disc protrusion involving the thoracic spine at the T10-T11 and lumbar spine at L3-L4, L4-L5 and L5-S1, claimed as secondary to the service-connected bilateral knee disorder.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from January 3, 1991 to July 6, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In statements in May 2014 and September 2014, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for entitlement to service connection for diabetes mellitus and right ear hearing loss, as well as the claims for increased ratings for a psychiatric disorder, left ear hearing loss and tendonitis (Achilles) with navicular pain in the left foot.  As these issues were withdrawn prior to certification, they are not in appellate status and are not before the Board.  38 C.F.R. § 20.204

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a thoracolumbar spine disability, claimed as secondary to the service-connected bilateral knee disorder.  Specifically, he claims that due to the knee disabilities he developed an altered gait, which caused and/or aggravated the back disorder.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002). 

The Veteran was afforded a VA examination in August 2014.  The examiner diagnosed degenerative arthritis of the spine and opined that the disability was less likely than not proximately due to or the result of the Veteran s service connected condition.  The examiner based the opinion on a finding that the lumbar range of motion was not affected by the range of motion of the knees.  The examiner further found that the Veteran's lumbar spine condition was related to aging and not due to knee biomechanics.  However, the VA examiner failed to specifically state whether the Veteran's thoracolumbar spine disability was aggravated by his bilateral knee disability.   

In support of the claim, the Veteran submitted a November 2014 private medical opinion, wherein a physician opined that the back problems were related to the knee problems because his back condition had progressively deteriorated secondary to weight shifting for many years due to his knee problems, which in turn changed the mechanisms affecting his back and thus accelerated his degenerative disc disease.  The Board finds the private physician did not provide adequate rationale for the opinions provided.  

Under these circumstances, an additional medical opinion is needed.  Relevant ongoing medical records should also be requested. 

In July 2011 the AOJ issued a rating decision that, in pertinent part, declined to reopen a claim for service connection for obstructive sleep apnea.  The record reflects that the Veteran filed a timely notice of disagreement (NOD) to that rating decision in April 2012.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued, or that the Veteran specifically withdrew his NOD on that issue.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the appeal should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act (VCAA) on establishing service connection for his thoracolumbar spine disability on a secondary basis.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his thoracolumbar spine disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, relevant ongoing VA treatment records should be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA spine examination       to address the claim for service connection for the thoracolumbar spine disability.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Is it at least as likely as not (50 percent or greater probability) that any thoracolumbar spine disability found on examination was caused by the service-connected right and left knee disabilities, to include any gait disturbance and weight shifting?  Please explain why or why not.  The examiner should address the November 2014 private opinion. 

b) Is it at least as likely as not (50 percent or greater probability) that any thoracolumbar spine disability found on examination was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the service-connected bilateral knee disabilities, to include any gait disturbance and weight shifting? Please explain why or why not. 

 c) If the thoracolumbar spine disability was permanently worsened beyond the natural progress of the condition (aggravated), the examiner attempt to determine the level of aggravation beyond baseline. 

 The examiner must provide complete rationales for all opinions and conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

5.  Issue a statement of the case which addresses the application to reopen the claim for service connection for sleep apnea, so that the Veteran may have the opportunity to complete an appeal on these issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




